PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SUNON ELECTRONICS (KUNSHAN) CO., LTD.
Application No. 16/907,550
Filed: 22 Jun 2020
For IMPELLER WITH REINFORCED BLADES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant 37 C.F.R. § 1.55(f), filed on April 21, 2022, requesting the acceptance of a delayed copy of a certified copy of a foreign application.   

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on April 22, 2022, requesting expedited handling of the aforementioned petition requesting the acceptance of a delayed copy of a certified copy of a foreign application

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition requesting the acceptance of a delayed copy of a certified copy of a foreign application has been accorded expedited handling.

The petition pursuant to 37 C.F.R. § 1.55(f) is DISMISSED.

This pending non-provisional application was filed pursuant to 35 U.S.C. § 111(a) on June 22, 2020, claiming the benefit of one Taiwanese application, however, a certified copy of the foreign application was not filed with the Office within the later of four months from the actual filing date of the application (October 22, 2020) or sixteen months from the filing date of the prior foreign application (December 14, 2020, since December 13, 2020 fell on a Sunday).  

Since the certified copy of the foreign application was not filed prior to December 14, 2020, this is an appropriate petition under the provisions of 37 C.F.R. § 1.55(f).
A petition pursuant to 37 C.F.R. § 1.55(f) to accept an untimely submitted certified copy of the foreign application:

(1)	a showing of good and sufficient cause for the delay, and; 
(2)	the petition fee as set forth in 37 C.F.R. 
	§ 1.17(g).

With this petition, Petitioner has included the petition fee and has indicated that a certified copy of Taiwanese application number 108128765 was previously received in the USPTO on April 15, 2021.

However, this petition cannot be granted, for the petition lacks a showing of good and sufficient cause for the delay.  Petitioner has explained the delay in the submission of the certified copies of the foreign application occurred due to “[a]n internal docketing error.”  However, this is a vague term.  Petitioner must precisely explain:

what type of internal docketing error occurred, and 

how it resulted in the failure to file the certified copy of the foreign application until April 15, 2021.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.55(f)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

A second petition pursuant to 37 C.F.R. § 1.182, requesting expedited handling of the renewed petition is not required.  The renewed petition will be handled in an expedited manner.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.